      Case 2:21-cv-00153-KJD-NJK Document 21
                                          20 Filed 04/09/21
                                                   04/08/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, and TICOR TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       HSBC BANK USA, N.A.,                              Case No.: 2:21-CV-00153-KJD-NJK
19
                              Plaintiff,                 STIPULATION AND ORDER TO
20                                                       EXTEND TIME TO RESPOND TO
                      vs.                                COMPLAINT (ECF No. 1)
21
       FIDELITY NATIONAL TITLE GROUP,                    SECOND REQUEST
22     INC. et al.,
23                            Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title

26
     Insurance Company (“Chicago Title”) and Ticor Title of Nevada, Inc. (“Ticor”) (collectively

27   “Defendants”) and plaintiff HSBC Bank USA, N.A. (“HSBC”), by and through their respective

28   attorneys of record, which hereby agree and stipulate as follows:

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00153-KJD-NJK Document 21
                                          20 Filed 04/09/21
                                                   04/08/21 Page 2 of 3



1           1.      On January 28, 2021 HSBC filed its complaint in the Eighth Judicial District Court
2    for the State of Nevada;
3           2.      On January 28, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.       On March 15, 2021, the Court granted the parties first stipulation to extend
6    Defendants’ respective deadlines to respond to the complaint through and including April 16,
7    2021 (ECF No. 16);
8           4.      Counsel for Defendants request a 32-day extension, through and including
9    Tuesday, May 18, 2021 for Defendants to file their respective responses to HSBC’s complaint to
10   afford Defendants’ counsel additional time to review and respond to HSBC’s complaint.
11          5.      Counsel for HSBC does not oppose the requested extension;
12          6.      This is the second request for an extension made by counsel for Defendants, which
13   is made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00153-KJD-NJK Document 21
                                          20 Filed 04/09/21
                                                   04/08/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint is hereby extended through and including Tuesday, May 18, 2021.
3    Dated: April 8, 2021                       SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      FIDELITY NATIONAL TITLE GROUP,
7                                                     INC., CHICAGO TITLE INSURANCE
                                                      COMPANY, and TICOR TITLE OF
8                                                     NEVADA, INC.
9    Dated: April 8, 2021                       WRIGHT FINLAY & ZAK, LLP
10

11                                              By:    /s/-Darren T. Brenner
                                                      DARREN T. BRENNER
12
                                                      Attorneys for Plaintiff
                                                      HSBC BANK, USA, N.A.
13

14   IT IS SO ORDERED.

15         Dated: April
           Dated this   9, 2021
                      _____  day of _____________, 2021.

16                                              __________________________________________
                                                    NANCY J. KOPPE
17                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
